Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



           Claims 1 and 46-48 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”.


            Consider claims 1 and 46-48, Vivo et al. clearly disclose a method for wireless communications at a user equipment (UE), comprising:
          receiving, from a base station, signaling comprising an uplink grant for one or more data repetitions, the uplink grant comprising a time domain resource assignment that spans a plurality of slots for the one or more data repetitions (2.1, proposal 1 (For instance, the time domain resource allocation of first transmission is indicated by DCI and the time domain resources of subsequent repetitions are derived based on the duration of each repetition, number of repetitions and slot format));
          identifying directions for a plurality of symbols within the time domain resource assignment (figs. 1 and 2);
          determining a subset of the plurality of symbols for scheduling the one or more data repetitions based at least in part on the identified directions for the plurality of symbols (2.1 proposal 2 (UE can assume that all available RRC configured flexible and UL symbols can be used for repetition transmission unless changed by dynamic SFI. For non-slot based PUSCH repetition, if there are DL symbols, or flexible symbols indicated by dynamic SFI for semi-static configured flexible symbols, the repetition should be postponed as shown in Figure 1)); and
          transmitting, to the base station, the one or more data repetitions over the subset of the plurality of symbols (fig. 1 and 2).



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”, in view of He et al. (U.S. PG-Publication # 2013/0188533), and in view of Eyuboglu et al. (U.S. Patent # 11206549).


          Consider claim 2, and as applied to claim 1 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose a guard symbol. 
          In the same field of endeavor, He et al. clearly show:
          identifying a semi-static flexible symbol of the plurality of symbols that is a guard symbol that occurs between an ending symbol allocated for downlink reception within the plurality of symbols and a beginning symbol allocated for uplink transmission within the plurality of symbols (par. 17 (The flexible subframes may be transparent to previous generations of user equipment and the uplink and downlink configuration may be changed semi-statically using the system information block type 1 (SIB1) information bits), fig. 4 (pattern B), par. 33 (a guard period, shown in FIG. 4, may be provided between uplink transmission and downlink reception at the user equipment))  wherein the subset of the plurality of symbols excludes the semi-static flexible symbol.               
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show a guard symbol, as taught by He, so that signaling overhead can be reduced.
          However, Vivo and He do not specifically disclose the subset of the plurality of symbols excludes the semi-static flexible symbol. 
          In the same field of endeavor, Eyuboglu et al. clearly show the subset of the plurality of symbols excludes the semi-static flexible symbol (col. 30, lines 35-38 (Certain OFDM symbols that are configured in a semi-static manner as “flexible” can be configured dynamically as DL or UL and the actual direction can be indicated to UEs in a DCI))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, show a guard symbol, as taught by He, and show the subset of the plurality of symbols excludes the semi-static flexible symbol, as taught by Eyuboglu, so that signaling overhead can be reduced.






         Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”, in view of Tang et al. (U.S. PG-Publication # 2022/0070873). 


          Consider claim 3, and as applied to claim 1 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose a semi-static slot format indication. 
          In the same field of endeavor, Tang et al. clearly show:                   
          receiving control signaling that indicates a semi-static slot format indication for a slot that includes the semi-static flexible symbol (par. 4 (In the NR system, a base station may use various manners to explicitly or implicitly indicate a transmission direction in a symbol in a slot, and in addition, may use various manners to indicate resource occupation in the slot. For multi-slot dynamic scheduling signaling, one piece of downlink control signaling such as downlink control information (DCI) may schedule multi-slot data transmission), par. 21 (Semi-static UL/DL configuration signaling is used to implement semi-static UL/DL configuration. Specifically, a slot format within one configuration period (for example, 5 ms or 10 ms) is configured by using semi-static RRC signaling. The slot format may indicate quantities and positions of UL symbols, DL symbols, and flexible symbols in each slot within one configuration period)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show a semi-static slot format indication, as taught by Tang, so that signaling overhead can be reduced.



          Consider claim 4, and as applied to claim 3 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose a semi-static slot format indication. 
          In the same field of endeavor, Tang et al. clearly show DCI.                   
          wherein the control signaling comprises at least one of: 
          downlink control information (par. 4(For multi-slot dynamic scheduling signaling, one piece of downlink control signaling such as downlink control information (DCI) may schedule multi-slot data transmission))), 
          a medium access control-control element, or 
          radio resource control signaling.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show DCI, as taught by Tang, so that signaling overhead can be reduced.






         Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”, in view of Yi et al. (U.S. PG-Publication # 2021/0195449), and in view of Eyuboglu et al. (U.S. Patent # 11206549).


          Consider claim 5, and as applied to claim 1 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose a common search space. 
          In the same field of endeavor, Yi et al. clearly show DCI.                   

          wherein determining the subset of the plurality of symbols comprises:
          identifying a semi-static flexible symbol of the plurality of symbols that is included within a common search space for a defined control resource set (par. 69 (The search space for the PDCCH corresponds to aggregation of control channel candidates on which the UE performs blind decoding. In LTE/LTE-A, the search space for the PDCCH is divided into a common search space (CSS) and a UE-specific search space (USS)), par. 87 (When semi-static DL/UL configuration is given and/or dynamic SFI is indicated by group common PDCCH, there may be resource type which is defined as flexible resource (or, flexible symbol))), wherein the subset of the plurality of symbols excludes the semi-static flexible symbol.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show a common search space, as taught by Yi, so that signaling overhead can be reduced.
          However, Vivo  and Yi do not specifically disclose the subset of the plurality of symbols excludes the semi-static flexible symbol. 
          In the same field of endeavor, Eyuboglu et al. clearly show the subset of the plurality of symbols excludes the semi-static flexible symbol (col. 30, lines 35-38 (Certain OFDM symbols that are configured in a semi-static manner as “flexible” can be configured dynamically as DL or UL and the actual direction can be indicated to UEs in a DCI))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, show a common search space, as taught by Yi, and show the subset of the plurality of symbols excludes the semi-static flexible symbol, as taught by Eyuboglu, so that signaling overhead can be reduced.


         Consider claim 7, and as applied to claim 5 above, Vivo et al. clearly disclose a method, wherein identifying the semi-static flexible symbol comprises:
          receiving control signaling that indicates a semi-static slot format indication for a slot that includes the semi-static flexible symbol (2.1 proposal 2 (UE can assume that all available RRC configured flexible and UL symbols can be used for repetition transmission unless changed by dynamic SFI. For non-slot based PUSCH repetition, if there are DL symbols, or flexible symbols indicated by dynamic SFI for semi-static configured flexible symbols, the repetition should be postponed as shown in Figure 1).





         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”, in view of Yi et al. (U.S. PG-Publication # 2021/0195449), and in view of Eyuboglu et al. (U.S. Patent # 11206549), and in view of Guan et al. (U.S. PG-Publication # 2020/0022171).


          Consider claim 6, and as applied to claim 5 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose a common search space. 
          In the same field of endeavor, Guan et al. clearly show a common search space.                   
          receiving control signaling indicating one or more symbols allocated to the common search space for the defined control resource set (par. 19 (By adding the downlink control information to the common search space and using the control channel symbol information as a part of the downlink control information, the terminal device can determine, based on the received control channel symbol information, information about symbols occupied by the reference signal, the downlink control information, and the hybrid automatic repeat request feedback information that are transmitted by the network device, and determine information about a symbol occupied by data information transmitted by the network device))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show a common search space, as taught by Guan, so that signaling overhead can be reduced.








         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”, in view of Yi et al. (U.S. PG-Publication # 2021/0195449), Eyuboglu et al. (U.S. Patent # 11206549), and Guan et al. (U.S. PG-Publication # 2020/0022171), and in view of Tang et al. (U.S. PG-Publication #2022/0070873).


          Consider claim 8, and as applied to claim 7 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose MAC CE. 
          In the same field of endeavor, Tang et al. clearly show:
          receiving the semi-static slot format indication through a medium access control-control element which indicates one or more symbols for uplink transmission of the one or more data repetitions (par. 3 ( In a New Radio (NR) system, a slot or a symbol is used as a scheduling unit, and each slot includes 14 Orthogonal Frequency Division Multiplexing (OFDM) symbols. The NR system has a flexible frame structure. There may be a downlink (DL) symbol, an uplink (DL) symbol, and a flexible symbol), par. 129 (the semi-static UL/DL configuration signaling is RRC signaling or SI; and the dynamic slot format indication signaling is a group common PDCCH), par. 130 (the first configuration signaling is multi-slot dynamic scheduling signaling, where the multi-slot dynamic scheduling signaling is DCI and/or a MAC CE)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show MAC CE, as taught by Tang, so that signaling overhead can be reduced.






         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”, in view of Liu et al. (U.S. PG-Publication # 2021/0084687). 


          Consider claim 9, and as applied to claim 1 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose  a SSB.
          In the same field of endeavor, Liu et al. clearly show:  
          identifying a semi-static flexible symbol of the plurality of symbols that is allocated for a synchronization signal block (par. 129 (NR supports a plurality of subcarrier spacings, flexible TDD semi-static uplink/downlink configurations, flexible and complex time domain configurations of an SSB/RMSI)), wherein the subset of the plurality of symbols excludes the semi-static flexible symbol.                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show a SSB, as taught by Liu, so that signaling overhead can be reduced.
          However, Vivo and He do not specifically disclose the subset of the plurality of symbols excludes the semi-static flexible symbol. 
          In the same field of endeavor, Eyuboglu et al. clearly show the subset of the plurality of symbols excludes the semi-static flexible symbol (col. 30, lines 35-38 (Certain OFDM symbols that are configured in a semi-static manner as “flexible” can be configured dynamically as DL or UL and the actual direction can be indicated to UEs in a DCI))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, show a guard symbol, as taught by He, and show the subset of the plurality of symbols excludes the semi-static flexible symbol, as taught by Eyuboglu, so that signaling overhead can be reduced.








         Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, VIVO:”PUSCH enhancement for URLLC”, 3GPP DRAFT; R1-1900128,Taipei, January, 2019, hereinafter “Vivo”, in view of Liu et al. (U.S. PG-Publication # 2021/0084687), and Jo et al. (U.S. PG-Publication # 2020/0287676). 


          Consider claim 10, and as applied to claim 9 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose control signaling indicating one or more symbols. 
          In the same field of endeavor, Jo et al. clearly show: 
          receiving control signaling indicating one or more symbols allocated for the synchronization signal block (par. 181 (Semi-static DL/UL allocation may be notified to the UE through a cell-specific RRC signal or a UE-specific RRC signal. Each of DL/UL allocation through the cell-specific RRC and DL/UL allocation through the UE-specific RRC may be semi-static DL/UL allocation, and two combinations thereof may become one semi-static DL/UL allocation. This is simply referred to as semi-static SFI), par. 183 (When the UE is first connected to the network, the UE searches for a synchronization signal block and knows synchronization signal block information, semi-static SFI information, and RACH resource information while receiving a PBCH)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show control signaling indicating one or more symbols, as taught by Jo, so that signaling overhead can be reduced.



          Consider claim 11, and as applied to claim 9 above, Vivo et al. clearly disclose the method as described.
          However, Vivo et al. do not specifically disclose control signaling indicating a semi-static slot format indication for a slot that includes the semi-static flexible symbol.
          In the same field of endeavor, Jo et al. clearly show: 
          receiving control signaling that indicates a semi-static slot format indication for a slot that includes the semi-static flexible symbol (fig. 11, par. 129 (Referring to FIG. 11, the UE receives configuration information configuring a specific resource (S110). The configuration information may indicate whether each symbol in a slot is used as a downlink (D), an uplink (U), or flexible (F))). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Vivo, and show control signaling indicating a semi-static slot format indication for a slot that includes the semi-static flexible symbol, as taught by Jo, so that signaling overhead can be reduced.






 
                                             


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 8, 2022